Citation Nr: 1627362	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-23 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a closed head injury, to include headaches and a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from February 1977 to September 1982 with subsequent service in the Army Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and Seattle, Washington.  The Veteran filed a timely notice of disagreement in February 2009.  The RO issued a statement of the case (SOC) in October 2009.  The Veteran subsequently perfected his appeal with a VA Form 9 in May 2010.     

The original issues on appeal were entitlement to service connection for residuals of a closed head injury, to include headaches and a neck disorder, entitlement to service connection for residuals of internal bleeding, and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of dislocation of the left thumb.  

In September 2015, the Board denied service connection for residuals of internal bleeding.  In September 2015, the Board remanded the Veteran's claims for service connection for residuals of dislocation of the left thumb, and for residuals of a closed head injury, to include headaches and a neck disorder.  In February 2016, the RO granted service connection for residuals of the left thumb, hence this issue is no longer on appeal.  A SSOC addressing entitlement to service connection for residuals of a closed head injury was issued February 2016, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 




FINDING OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current head disorder, to include headaches and a neck disorder, as a result of his military service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a closed head injury, to include headaches and a neck disorder, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the August 2008, letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The August 2008 letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

In September 2015 the Board remanded the case so that the Veteran could be afforded a VA examination to determine the nature and etiology of any residuals of the closed head injury that may be present.  38 C.F.R. § 3.326(a) (2015) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2015) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

The Veteran was scheduled for a VA examination on December 7, 2015.  The Veteran failed to report for the scheduled examination.  

As the Veteran was afforded the opportunity for an examination to determine the nature and etiology of any residuals of the in-service closed head injury, despite the fact the Veteran failed to appear, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has supplied good cause for the Veteran's failure to report for the scheduled examination.  

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187  (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448  (1995) (explaining 38 C.F.R. § 3.310(b)).

Certain chronic diseases, such as arthritis, and headaches, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case. When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Facts and Analysis

The Veteran is seeking service connection for residuals of a closed head injury, to include headaches and a neck disorder. 

After reviewing all the lay and medical evidence, the Board finds that the evidence of record does not demonstrate that the Veteran has a current head disorder, to include headaches and a neck disorder, as a result of his documented in-service closed head injury.  As discussed above, the Veteran failed to report for a VA examination scheduled in conjunction with the original claim, and failed to provide good cause for the failure to report; as such, the Veteran's original claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b). 

The STRs show in January 1980 the Veteran had emergency treatment following a fall forward on his face while passing over railroad tracks.  He injured his abdomen.  In a July 1981 emergency treatment note, the Veteran was treated for a laceration above the left eye and trauma to the back following an altercation.  

The STRs indicate that in July 1982, the Veteran sustained a closed head injury, allegedly incurred when attacked by an unknown assailant while on Charge of Quarters (CQ) duty.  He was struck with a cue ball and kicked in the abdomen.   He was treated for two days and his condition on discharge was noted as good with no activity limitations, no surgery, and no medications.  After the July 1982 closed head injury he underwent diagnostic testing of the cervical spine which revealed no significant abnormality. At the time of service separation, in August 1982, the Veteran marked "yes" for having or ever having had a history of a head injury.  The examiner noted a head  injury with a loss of consciousness in July 1982.  At the time of the August 1982 separation examination, no abnormalities were noted.  At the April 1983 entrance examination for the Army Reserves, there were no abnormalities noted after clinical evaluation.  At the report of medical history, the examining physician noted laceration and contusion to head in July 1982 that was not considered disabling, and there were no residuals.  

The Veteran has reported headaches and a neck injury that have been continuous  since discharge.  In January 2008, the Veteran reported a head injury in 1982 with subsequent treatment at a hospital at Fort Hood, Texas.  In February 2009, the Veteran reported that in 1982 he encountered a fellow soldier who punched and slammed him to the floor.  The Veteran woke up in the emergency room in a military hospital.  In his May 2010 substantive appeal, the Veteran further noted that while in service, he was picked up and thrown to the floor, head first, to a cement floor by an upset fellow soldier.   

VA treating providers have noted a past medical history of brain concussion, history of severe TBI with cognitive deficit and mood disorder and a history of brain injury.  VA treatment records in November 2007, and October 2008 noted cervical spine degenerative disc disease and moderate degenerative changes.  VA treatment records show the Veteran's complaints and treatment for chronic headaches.  In a note from November 2009, the treating physician noted the Veteran "was a mechanic and tends to hit his head many times which might be contributing to his headaches."   In a December 2012 treatment note, it was noted the Veteran had a recurrence of neck pain, and a history of headaches, and a brain concussion.  

Although the Veteran contends that he has residuals of a head injury related to his active service, the Veteran has submitted no competent medical evidence or opinions to corroborate such a contention. 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).

The Veteran's opinion is not considered competent to provide the requisite etiology for residuals of a closed head injury, to include the headaches or neck disorder, because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of the headaches and neck disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his current residuals of a head injury and his military service. 

Therefore, the lay statements regarding residuals of a closed head injury, to include headaches and neck disorder, being related to service are not considered to be competent nexus evidence, as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology.

Here, there is no medical evidence that relates a current condition to any symptomatology noted in service and after service. 

In the absence of medical evidence of residuals of a closed head injury, to include headaches and a neck disorder in service, persuasive lay evidence of continuous symptoms ever since service, and medical opinion evidence relating the current headaches or a neck disorder to service, the preponderance of the evidence is against the claim.  Accordingly, service connection for residuals of a closed head injury, to include headaches and a neck disorder is not warranted.








ORDER

Service connection for residuals of a closed head injury, to include headaches and a neck disorder, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


